Citation Nr: 1648261	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  03-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to November 15, 2004, 50 percent disabling prior to August 12, 2009, and 70 percent disabling for the period on and after August 12, 2009.  

2.  Entitlement to an initial increased rating for ischemic heart disease with scar, evaluated as 30 percent disabling.  

3.  Entitlement to service connection for abdominal aortic aneurysm.  

4.  Entitlement to service connection for carotid artery disease.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period prior to October 15, 2011.  




REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2001, July 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Decatur, Georgia.  

In the December 2001 rating decision, the RO granted the Veteran's claim for service connection for PTSD, and evaluated it as 30 percent disabling, effective April 26, 2000.  The Veteran disagreed with the disability rating assigned for his PTSD, and perfected his appeal of this decision in May 2003.  In September 2004, the Board remanded this appeal, and by way of a decision issued in July 2005, the RO increased the disability rating for the Veteran's PTSD to 50 percent, effective November 15, 2004.  In the March 2006 decision, the Board denied an initial evaluation in excess of 50 percent for PTSD.  The Veteran appealed the March 2006 determination to the United States Court of Appeals for Veterans' Claims (Court).  By an order issued in October 2006, the Court granted a Joint Motion for Remand, and vacated the Board's March 2006 decision.  In the May 2007 decision, the Board remanded the Veteran's claim for a higher rating for PTSD for additional evidentiary development.  In the June 2010 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent disabling, effective August 12, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Following additional development, the claim has since been returned to the Board.  

In the July 2011 rating decision, the RO granted the Veteran's claim for service connection for ischemic heart disease with scar, and evaluated it as 30 percent disabling, effective November 1, 2010.  The Veteran disagreed with the rating assigned for this disorder, and perfected his appeal of this claim in May 2012.  In the May 2012 rating decision, the RO determined that the Veteran was entitled to an earlier effective date for service connection for ischemic heart disease with scar, status post coronary artery bypass graft and assigned August 31, 2010 [the date of the law that established that ischemic heart disease is related to in-service Agent Orange exposure] as the effective date for the Veteran's service-connected ischemic heart disease.  In the November 2011 rating decision, the RO denied the Veteran's claims seeking service connection for COPD/emphysema, abdominal aortic aneurysm, and carotid artery disease.  The Veteran disagreed with the denial of these claims, and perfected his appeal of these claims in February 2015.  

In the August 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective October 15, 2011.  In the August 2016 Appellant's Informal Brief, the Veteran, through his attorney, requested a TDIU for the period prior to October 15, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

Lastly, the Veteran submitted additional evidence to the Board following the October 2014 Supplemental Statement of the Case (SSOC).  A waiver of the Veteran's right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted by way of the August 2016 Appellant's Informal Brief.  38 C.F.R. § 20.1304 (c) (2016).  

The issues of entitlement to service connection for COPD, carotid artery disease, and abdominal aortic aneurysm, as well as the claim for entitlement to a TDIU for the period prior to October 15, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire duration of the appeal, the Veteran's PTSD has been productive of no more than sleep impairment, occasional suicidal ideation, irritability, avoidant behavior, impaired impulse control, paranoia, self-imposed isolation, decreased energy, anger, feelings of hopelessness, hypervigilance, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, resulting in deficiencies in mood, family relations, and work, but he has never had symptoms that resulted in total impairment in occupational and social functioning.

2.  Throughout the appeal period, the Veteran's ischemic heart disease has not been manifested by symptomatic scars, but has been productive of a workload of greater than 5 METs and a left ventricular ejection fraction (LVEF) greater than 50 percent without any episodes of congestive heart failure.






CONCLUSIONS OF LAW

1.  For the entire duration of the appeal, the schedular criteria for an initial rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 30 percent for ischemic heart disease with scars are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided adequate notice in letters sent to the Veteran in July 2000, October 2003, and October 2004.  These letters along with notice letters dated in January 2011, July 2011 and July 2012, notified the Veteran of the information and evidence needed to substantiate his claims, and provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the October 2003, October 2004, July 2011 and July 2012 letters were sent after the initial unfavorable adjudication of the claim for PTSD (in December 2001) by the AOJ, the Board finds that there was no prejudice to the Veteran because he has been given additional time to submit evidence and argument, and Veteran has had a meaningful opportunity to participate in the processing of his claim since the letters were sent and the AOJ most recently readjudicated this claim in the October 2014 SSOC.  Therefore, any timing defect was cured.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran examinations in connection to his psychiatric disability in November 2000, November 2004, August 2009 and June 2012.  The Veteran also underwent VA examinations in connection to his claimed ischemic heart disease in February 2011 and September 2014.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on mental status evaluations and physical evaluations of the Veteran's heart, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports and opinions, along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal. 38 C.F.R. §4.2 (2015).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

The Veteran was afforded a travel board hearing before a Veterans Law Judge (VLJ) in June 2004.  In a February 2006 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2015).  The February 2006 letter further offered the Veteran the opportunity to testify at another hearing.  The Veteran was also informed that he had 30 days to respond to this letter, and if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to the letter.  As such, the Board went ahead and adjudicated the merits of the claim based on the evidence of record at the time.  However, while his claims were still on appeal, in an October 2015 statement, the Veteran, through his attorney, requested a central office hearing before a VLJ in Washington, D.C.  

The Veteran's hearing was initially scheduled on April 4, 2016.  In an April 2016 statement, the Veteran's attorney requested that his hearing be rescheduled to June 13, 2016 instead.  The attorney explained that additional time was needed to obtain a medical and vocational opinion from Dr. "E.T."  The Veteran's hearing was thereafter rescheduled for June 13, 2016 at the Board's location in Washington, DC.  

On the date of the hearing, the Veteran did not report to his hearing.  Rather, the Veteran's attorney and expert witness, E.T., Ph.D, CRD, a licensed psychologist and nationally certified rehabilitation counsel, appeared at the Board central office in Washington, DC for the purpose of presenting expert testimony in support of the Veteran's claim.  The Veteran's attorney explained that the Veteran was unable to report to his hearing because he was unable to travel to Washington, DC due to the severity of his disabilities, and Dr. T. was there to present to provide sworn expert testimony.  At this time, the undersigned VLJ decided not to hear the expert testimony of Dr. T. in support of the Veteran's claim.  

In a June 2016 statement, the Veteran's attorney argued that the Veteran has a right to a hearing before the VLJ presiding over his appeal, and there is no legal authority for the proposition that this right may be denied on any basis, including the absence of the Veteran.  The Veteran's attorney is also arguing that the Veteran has been prejudiced by the Board's refusal to hear the sworn testimony of Dr. T. because he has been deprived of the opportunity to meaningfully participate in the processing of his claim - specifically "to present expert medical and vocational evidence in front of the ultimate decision maker in a way that could impact upon the analysis of the credibility and probative value of [Dr. T.'s] findings, conclusions, as well as her rationale for those conclusions."  The Veteran's attorney argued that although Dr. T.'s written evaluation report and certification have been submitted to the Board, the VLJ deciding the Veteran's appeal has not heard the sworn testimony of Dr. T., and had she been allowed to testify, she would have been asked to discuss, explain and defend her findings and conclusions.  The Veteran's attorney stated that the refusal of the VLJ to allow the hearing to proceed violated the Veteran's right to due process of law and was prejudicial.  

Pursuant to 38 C.F.R. §20.700(b), the purpose of a hearing is to receive argument and testimony relevant and material to the appellate issue.  It is contemplated that the appellant and witnesses, if any, "will be present."  The regulatory provision further reflects that a hearing will not normally be scheduled solely for the purpose of receiving argument by a representative and such argument should be submitted in the form of a written brief.  Indeed, the purpose of a hearing before a Board member is to hear the appellant's arguments and opinions, and to elicit testimony regarding the pertinent medical and historical facts of an appellant's claim.  In this case, the Veteran was not present at the time of his scheduled hearing, but his attorney, and the expert witness, a person other than the appellant, were present at the hearing.  

Under 38 C.F.R. § 20.702(d), if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  The provision further reflects that "no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing."  If the Veteran, either on his own or by way of his attorney, had provided good cause for his failure to appear at the hearing, then the presiding Board member can allow for testimony from the Veteran's witnesses.  

In this case, the Veteran's attorney simply indicated that the Veteran was too disabled to attend the scheduled hearing.  Under the circumstances of this case, the Board finds that this explanation does not satisfy the good cause requirement.  The central office hearing docket for June 13, 2016, the day of the scheduled hearing, included six appellants represented by the attorney, including the Veteran in this case.  Of those six, only one of the hearings had been canceled at the request of the particular appellant to withdraw the hearing request.  The attorney informed the undersigned that none of his clients, for which there was no withdrawal or request for postponement, were able to attend the hearing and gave the same reason for being unable to attend for all of them.  The Board finds it extremely unlikely that all of the attorney's clients that had not withdrawn the hearing request or asked for a postponement, were all too ill or disabled to attend the hearing.  In this regard, no evidence, in the form of medical records or statements from the Veteran and/or the Veteran's family members, were provided to corroborate this claim.  

Furthermore, in light of the proffered reason for being unable to attend, the Board finds it questionable and unclear as to why his attorney requested a Central Office hearing in Washington, DC, when the option to provide testimony before a Board member at either Travel Board or videoconference hearings at his local Regional Office in Atlanta Georgia, which would have been easier for the appellant to attend, were available.  The Board finds that the burden as to why a hearing should be held without the presence of the Veteran remains on the Veteran, and in this case, the Veteran has not satisfied that burden.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In order to comply with these duties, the VLJ would have to hear testimony from a fact witness - someone knowledgeable and familiar with the facts of the Veteran's claim.  Although the expert witness may have provided a recitation of the facts of the claim, her testimony would not have been based on her personal experiences and symptoms -facts relevant to the case that she has personal familiarity with, but rather on her specialized expertise in psychology and rehabilitation, and her understanding of the medical principles as applied to the facts of the claim.  In this regard, the expert witness is not familiar with the facts of the claim in the same way the Veteran, would be.  Her recitation and testimony regarding the facts of the claim would be based on second-hand knowledge; namely her review of the claims file, as well as her interview with the Veteran, not her own personal experience or familiarity with the facts of the claim, the experiences the Veteran has encountered, and the symptoms he endures.  In light of the fact that the expert witness is not a fact witness, the VLJ would not have been able to comply with 38 C.F.R. § 3.103(c)(2), and the Bryant duties.  In this regard, the Board member would not have been able to elicit hearing testimony regarding the facts of the claim, and help develop these facts by further explaining the issues and suggesting the submission of evidence that could help substantiate the claims.  

As to the contention that Dr. T., had she been allowed to testify, would have been asked to discuss, explain and defend her findings and conclusions, the Board sees no reason why the Veteran's representative or the Veteran could not simply, prior to submission of a written expert opinion, have asked Dr. T. to discuss, explain, and defend her findings and conclusions in such opinion, instead of asking her on the record at a hearing.  The attorney cites to no authority that the ability to observe the demeanor of an expert witness is important in the same way as the ability to observe the demeanor of a fact witness.

The Board again reiterates that the purpose of a hearing is to take testimony material to the issue from the appellant, and the available time slots reserved for these hearings are allotted for the applellants to have their day before the Board member so they can provide testimony relevant to the facts of their claim to the Board member.  At the time of the drafting of this decision, there are 390,639 disability compensation and pension claims that have been received by the Veteran's Benefits Administration (VBA) that require development and a decision by a VBA claims processor.  Over 90,000 of these claims have been awaiting a rating decision for more than 125 days since receipt.  See Veterans Benefits Administrative Reports (http://benefits.va.gov/reports/detailed-claims-data.asp).  More than 81,00 certified appeals are pending before the Board, and in 2015, the Board held 12,738 hearings.  See Board of Veterans' Appeals Annual Report, Fiscal Year 2015.  Yet there are 72,000 veterans either waiting for their scheduled hearing, or waiting to be scheduled for their hearings.  It is common knowledge that there is a backlog of appeals waiting to be adjudicated and that government agencies, such as VA, do not have unlimited resources.  The testimony sought to be offered in this case was expert testimony, and instead of reserving one of the limited slots for a hearing before a Board member, the expert testimony could have been provided in a more appropriate and effective manner, such as through a written document or file rather than ad hoc testimony.  There are broader policy-based concerns that must be factored in when reserving a limited slot for a hearing before VLJ.  Without unlimited resources, these additional complexities, (i.e. sending in an expert witness whose testimony can simply be provided by way of written documentation, to testify on behalf of a veteran) can further delay another veteran's opportunity for a hearing, and further prolong and postpone the backlog of appeals on the docket.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has warned against the dangers of introducing complications from litigation in other areas of law.  See Forshey v. Principi, 284 F.3d 1335, at 1364-1365 (Fed. Cir. 2002) (Mayer, C.J. and Newman, J., dissenting) (""This is another illustration of the old adage: "Be careful what you wish for, you just might get it."  Veterans sought for over a hundred years to secure judicial review of the Secretary's decision" and "[n]ow that they have it, they are finding that judicialization is leading to prolonged delays, and a growing complexity of rules that rival the tax code in opaqueness.")  See also Walters v. National Association of Radiation Survivors, 473 U.S. 305.  In Walters, the Supreme Court observed that "Congress desired that the proceedings [in veterans' benefits cases] be as informal and nonadversarial as possible," and has warned that "additional [procedural] complexity w[ould] undoubtedly engender greater administrative costs, with the end result being that less Government money reaches its intended beneficiaries."  473 U.S. 305, 326 (1985).  

By requesting and being scheduled for a central office hearing, the Veteran reserved an available slot that could have been afforded to another veteran or appellant that would have made the effort to attend his or her hearing and provide testimony before a VLJ.  His failure to appear served to further delay the Board's effort in reducing the backlog of appeals awaiting a hearing, and ultimately, adjudicating the claims and issuing decisions in a timely and efficient manner to help better serve our veterans.  Furthermore, the Board has been warned against cross examination of a witness during a hearing so there would have been no need for Dr. T. to defend her medical findings.  As such, there would have been no purpose for the Board member to be present when hearing the testimony of the expert witness because the expert witness is not well-versed in the facts of the case in the way that the Veteran would be given that the Veteran has been present throughout all aspects of his claim, from service to the present, and the VLJ would not have been able to help develop the facts of the claim based on the testimony provided.  Ultimately, allowing an expert witness to provide testimony before a VLJ without the appellant subverts the purpose of a Board hearing, expends limited resources, and prevents another veteran or appellant from the opportunity to provide hearing testimony and thus have the merits of his or her case adjudicated in a timely and efficient manner.  

In conclusion, the Board finds that the refusal of the Board member to allow the hearing to proceed did not violate the Veteran's right to due process of law.  The Veteran was not refused a right to a hearing.  His request for a hearing was granted, he was scheduled for a hearing, and provided with the date, time, and location of his hearing, but he failed to appear, and did not provide good cause for his failure to appear.  Furthermore, the VLJ's decision not to allow the hearing was not prejudicial to the Veteran because the testimony that would have been provided by the expert witness was converted to a written document and has been taken into consideration in the Board member's adjudication of the Veteran's claim.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.   

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The record includes VA examination reports, VA outpatient treatment records, letters from the Veteran's clinical psychologist, lay statements from the Veteran and his family members, and the Veteran's hearing testimony.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

The Veteran underwent a psychiatric intake evaluation at the Vet Center in September 1999, which reflects that he presented with symptoms of depression, anger, guilt and disorganized thinking.  The Veteran was oriented to person, place and time, with a flat affect, above average intelligence, and impaired memory function.  The treatment provider described the Veteran's motor behavior as agitated with tremors, and his mood and affect were described as anxious and labile.  It was noted that the Veteran exhibited a suspicious nature as well as feelings and ideas of unworthiness.  His flow of thought was circumstantial, while his judgment and insight were described as poor.  With respect to whether there was evidence of a thought disorder, the treatment provider observed signs of disorganized thinking.  With respect to whether there was evidence of depression, the treatment provider observed signs of sleep disturbance, poor appetite, and low energy level.  Based on his discussion with, as well as his evaluation of the Veteran, the treatment provider diagnosed him with having PTSD.  

Treatment records issued from Iris City Counseling Center reflect that the Veteran received treatment for his psychiatric problems with various treatment providers, as well as his psychiatrist, K.R., M.D. from 1999 to 2004.  

Although the hand-written portion of the treatment records are difficult to decipher, an overview of these records reflect the Veteran's complaints of having lost his job (see January 2001 treatment report), his difficulty dealing with symptoms of anxiety and anger (see December 2001 treatment report), and his difficulty sleeping (see January 2002 treatment report).  

During what appears to be the Veteran's first evaluation with Dr. R., (the report of which is scanned into the claims file in March 2000) the Veteran explained that he had been unable to hold a full time job for more than four years, and admitted that the loss of jobs had been due to his extreme anger, suspicious behavior, and his inability to tolerate any kinds of changes on the job.  According to the Veteran, he had been working on part-time basis recently and the job required no interaction with other people.  He reported difficulty appearing at his job on a regular basis especially when he experiences trouble sleeping.  He further described his days as uneventful noting that he does not do much around the house, and spends most of his time sitting alone in his room.  According to the Veteran, he rarely talks to his family and responds in monosyllabic answers when he is spoken to.  He states that he does not have any friends, does not go to church or visit his brother, and does not call people on the phone.  

After providing his pre-military and military history, the Veteran explained that following his discharge, he began using alcohol heavily for a number of years while working as an engineer for a company.  The Veteran stated that he left his job without any explanation when his job description and duties changed in minor ways.  The Veteran further described his employment history, and noted that he continued working at various jobs but would ultimately quit these jobs without a concrete reason, other than the fact that he did not like the duties he was given or the people he worked for.  The Veteran stated that since his last job driving a truck, he had not been able to hold a full-time position because he was very choosy "about not working in a place where there are too many people and too many rules and regulations."  Upon reviewing the Veteran's medical history, Dr. R. noted that the Veteran had been in good health until he started drinking alcohol following his return from Vietnam.  It was noted that the Veteran had been losing consciousness whenever he felt agitated during minor episodes.  Upon conducting a mental status evaluation of the Veteran, Dr. R. described the Veteran as "cooperative in a very difficult manner."  The Veteran exhibited a flat affect, extreme anxiety, and facial twitching when asked to discuss difficult situations.  He also reported severe lack of sleep, extreme agitation, easy irritability, an inability to concentrate on a given task, and periods of hopelessness.  The Veteran admitted to recurrent memories of the Vietnam War that included witnessing the death of his friends and body bags.  He also admitted to extreme intolerance for crowd changes in any activity, as well as any changes with regard to his job duties.  The Veteran reported to enjoy his lifestyle of severe social isolation as well as avoidance of interaction with others including his children.  The Veteran also reported to experience difficulty remembering any events in his life, including his mother's funeral when he was sixteen years old.  The Veteran displayed no emotion when he recognized his loss of memory prior to age sixteen.  He denied experiencing any suicidal/homicidal ideations or auditory/visual hallucinations.  Although his memory was within normal limits, his judgment was described as poor and his cognition was shown to be disturbed.  He was diagnosed with having PTSD that was severe and ongoing.  

In the summary and prognosis section, Dr. R. determined that the Veteran suffered when it came to his functional ability to hold a full-time position in multiple jobs, and he was very choosy about any part-time position he took on.  According to Dr. R., the Veteran was unable to recognize his emotional problems due to an extreme degree of denial that is explained by "memory block, and [the] experience of depersonalization."  It was noted that the Veteran was very reluctant to recognize and accept this problem, and he appeared to have sought present help only after being confronted by his wife about his problem and their quality of life.  According to Dr. R., the Veteran's prognosis was poor due to his denial, and he may need long-term therapy sessions, individual therapy, marriage counseling and family counseling to help him.  

The Veteran was afforded a VA examination in connection to his psychiatric disorder in November 2000, and he was accompanied by his wife to this evaluation.  During the evaluation, the Veteran appeared very guarded, and unwilling to undergo the evaluation, stating that his own personal psychiatrist's report should be taken into consideration instead.  The Veteran stated that he does not like to talk or be around people.  The Veteran's wife stated that he had been experiencing problems with his job, getting angry over small things, and having nightmares regarding Vietnam.  The Veteran's wife further asserted that the veteran experiences panic attacks, has difficulty falling asleep at night, and put a gun to his head during the past year but stopped in time.  According to the Veteran's wife, the Veteran has no interest in doing anything, and he has difficulty concentrating.  She also noted that the Veteran experiences fainting spells whenever he becomes angry, which was why she took him to see a psychiatrist the year before.  Upon providing his military and post military history, to include his employment history, the Veteran's wife stated that the Veteran had trouble holding a job and had walked out on jobs without reason, either due to his aversion to change, or his aversion to being around people.  She stated that he currently worked as a security guard wherein he had no interaction with other people.  

Upon conducting a mental status examination of the Veteran, the examiner observed the Veteran's behavior as guarded, noting that he exhibited psychomotor retardation and an increased startle response.  The Veteran's speech was coherent, his mood was depressed and angry, and his affect was mostly constricted and tearful at times.  With regard to the Veteran's thought content, the examiner observed evidence of sleep impairment, flashbacks, nightmares, paranoia, frequent suicidal ideation, intrusive thoughts, and panic attacks.  The examiner determined that the based on the Veteran's reported exposure to trauma in service, his avoidant behavior, his increased startle response, nightmares, impaired sleep patterns, and his outbursts of anger (to name a few) the Veteran met the DSM-IV criteria for PTSD, and diagnosed him with having chronic PTSD.   

During a January 2003 treatment session with Dr. R., it was noted that the Veteran exhibited an extreme degree of social withdrawal, disappointment, and fear for his son's well-being.  

In an April 2003 letter, Dr. R. noted that the Veteran had a diagnosis of PTSD, his GAF score was 50, and his prognosis was guarded.  It was noted that the Veteran was treated through bimonthly psychotherapy sessions and medication management.  In an April 2004 letter, Dr. R. noted again that the Veteran was under his care for treatment of prolonged PTSD, and he was being treated through bimonthly psychotherapy treatment sessions along with medication management.  According to Dr. R., the anniversary dates pertaining to the Vietnam War had been extremely difficult for the Veteran due to his low stress tolerance.  

In a June 2004 statement, the Veteran's daughter, S.R., described what it was like growing up with her father, and described her father as a withdrawn person.  According to S.R., while her father was physically present, he was not very involved in her life growing up, and she felt as though she grew up without a father.  Her memories of her father are of a man sitting in front of the television every night after coming home from work, as her life, her mother's life, and her brother's life continued as though he were not there.  He rarely asked her about school, her interests, her friends, and it was only on special occasions such as a birthday or Father's Day that the Veteran would tell her that he loved her or show any affection towards her.  S.R. explained that now that she was older, she understood that due to his PTSD, her father's way of coping was to internalize things that were going on around him, and put up a wall.  According to S.R., the emotional stress took a toll on her father's health, and she worried that his health was continuing to deteriorate.  

In a June 2004 statement issued by the Veteran's wife, she noted that she had been married to the Veteran for thirty-three years, and she described their first twenty-eight years of marriage as very difficult.  The Veteran's wife recalled how in the beginning of their marriage, the Veteran would often awaken in the middle of the night frightened, and start yelling, and when she asked him what was wrong, his answer was always "nothing."  According to the Veteran's wife he became increasingly withdrawn and less communicative throughout the years.  She stated that the Veteran ignored their children after they were born, and often went weeks at a time without speaking to any of them.  The Veteran's wife described their lives together as lonely and stated that at one point, she grew so frustrated with the Veteran's lack of interest in their children, she filed for divorce.  However, she stated that at this point, the depression he suffered from became more evident, and she ultimately decided to stay in the marriage and make the best of the situation.  The Veteran's wife noted that for most of his adult life, the Veteran had worked as an engineer, and the stress surrounding this type of work environment and deadlines associated with the job ultimately became more than he could handle, and his way of dealing with the stress was to quit.  She recalled how throughout their marriage, there were a number of instances wherein the Veteran would suddenly quit his job, thus forcing her to return to work even while pregnant.  She recalled that at the Veteran's last job, he began to experience difficulty sleeping and his nightmares returned and persisted for several months.  According to the Veteran's wife, the Veteran became more withdrawn, agitated and short-tempered after this, and she was so worried about him that she told him she would return to work full-time if he wanted/needed to quit his job.  The Veteran's wife stated that the pattern of changing jobs followed by periods of withdrawal continued for several years, wherein the Veteran would not talk to anyone, and had difficulty sleeping and eating.  She recalled this to be the time period when he began contemplating suicide, and recounted how the Veteran kept "loaded guns" at their house so they were ready.  She stated that upon discovering the loaded guns, she immediately removed them from the house and began keeping a closer eye on the Veteran.  The Veteran's wife stated that with the help of Dr. R. and medication, they were able to cope with the Veteran's PTSD, and it was at Dr. R.'s insistence that the Veteran take a job working as a deputy at the courthouse five hours a day every other week so to get out of the house and be around people - otherwise he would rarely leave the house and fall into a depression.  She believes that the Veteran's emotional stress contributed to his current medical problems, and if he were forced to seek employment in his field of specialty (engineering), he would not survive "as this very situation has already taken away his will to live once and may very well have already taken away over half of his life."  

At the November 2004 VA psychiatric examination, the Veteran reported to experience difficulty sleeping due to the nightmares he was having once a month or so surrounding his in-service experiences in Vietnam.  The Veteran stated that when he falls asleep, he usually awaken within three or four hours and has a difficult time falling back asleep.  His family has noticed his irritability and outburst of anger for simple reasons.  The Veteran stated that he keeps to himself most of the time and prefers to be alone, and he tries to stay away from people for fear of losing his temper.  He also reported to feel emotional at times, and to cry without any reasons.  His family has described him as distant and not very communicative with his wife.  He reported some improvement in his symptoms since beginning treatment with Dr. R. five years prior.  After providing his military history, and the traumatic events he encountered in service, the Veteran discussed his post-military history, and stated that he worked for a contractor as an engineer for twenty years after he was discharged from the Air Force.  According to the Veteran, he had no problems in the job initially, but after twenty years, he could no longer meet the deadlines and the pressure associated with the job, and he quit working there ten years prior.  Following this, the Veteran indicated that he worked in a courier service for two years, and he currently worked in security at the court house three days a week and had not lost any time from work.  

With regard to his relationship with his family, the Veteran stated that his family feels he is distant and cold towards them.  He claims that he started withdrawing from his children once they were older, and that he was not an active participant in his children's lives when they were growing up.  The Veteran also reported that he and his wife were in family counseling because of their communication issues.  Although his wife had thought about divorcing him eight or nine years prior when he stopped working, she did not go through with it, and now he described his wife as the only support system he had.  He added that she took all of his guns and put them in a safe place due to her worries that he might lose control and use the guns to hurt himself.  

Upon conducting a mental status evaluation of the Veteran, the examiner noted that the Veteran exhibited a depressed mood and constricted affect, and was tearful when describing his Vietnam experiences.  The examiner noted that the Veteran's thought process was linear without any auditory or visual hallucinations.  Although the Veteran was neither suicidal nor homicidal at the time, he did have frequent thoughts of being "better off being dead" but he denied any plans or intent to act on plans at the time.  The Veteran's memory appeared intact for recent and remote events.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD that was chronic and moderate in severity.  She also assigned him a GAF score of 53.  

VA treatment records dated from 2006 through 2009 reflect that the Veteran's PTSD was always listed as one of his ongoing medical problems, and it was further noted that he continued seeking treatment for this disorder with Dr. R.  In a July 2009 letter, Dr. R. wrote that he was still treating the Veteran for his PTSD on a regular basis.  Dr. R. further noted that the Veteran continued to have problems dealing with severe stressors any time he is exposed to certain incidents, and he needed ongoing treatment for his PTSD.  

The Veteran was afforded a VA examination in August 2009, at which time he provided his military and post-military history and described the traumatic events and incidents he encountered in service.  The Veteran also described the severity of his current PTSD symptoms.  During the evaluation, the Veteran reported to have no trouble going to bed, but noted that he usually wakes up around 3 to 4 am in the morning.  The Veteran stated that he does not feel rested after awakening, and he has lost five to ten pounds in the past two months.  He also stated that he did not feel motivated at present, and described his mood as down, adding that he prefers to be alone, and experiences hopeless thoughts and feelings of worthlessness.  The Veteran stated that he avoids crowds and people, and does not like to go places.  While he attends family reunions, he prefers not to go to these events.  He reported to feel startled easily, adding that he constantly wakes up and checks the doors and windows.  The Veteran also reported to think about death and dying a great deal, adding that he has these thoughts more often than he should, as well as occasional thoughts of shooting himself with a gun.  However, he denied ever acting on these thoughts.  In addition, the Veteran endorsed symptoms of frustration, and stated that he gets upset with his family, and has mood swings that range from feeling normal to down.  The Veteran also commented that he gets distracted easily and feels nervous, tense, restless, and unable to relax at times.  He stated that he does not worry about finances or the future as his wife handles the finances.  

Upon conducting a mental status evaluation of the Veteran, the examiner described the Veteran's mood as down, and his affect as restricted and sad at times.  His thought process was coherent and goal directed, and he denied any suicidal or homicidal thoughts of an active nature.  However, he admitted to experiencing lingering thoughts of death and dying on a constant basis.  His wife reported an event with the gun approximately one month prior, as well as the Veteran's reported visions of shooting himself; however the Veteran did not react to these thoughts.  The Veteran did admit to mild paranoia, but denied hearing any voices or seeing things at present.  Results of the cognitive examination were shown to be normal, while the Veteran's insight and judgment were somewhat impaired.  According to the examiner, the Veteran has limited interpersonal warmth and trust and avoids talking if possible.  The examiner spoke with the Veteran's wife about the Veteran's condition, and advised her to remove the guns from the house.  She stated that she planned to remove them as he had several collector guns at home.  The examiner strongly recommended removing the Veteran's guns from the house given his PTSD and thinking process.  The examiner took note of the Veteran's PTSD symptoms, to include symptoms of ongoing and infrequent nightmares and flashbacks, avoidant behavior, a started response, and restricted emotional range and relationships with people and family members, despite his efforts to enjoy them.  The examiner further noted that the Veteran maintains a routine to insulate himself from other activities, and if this routine is disrupted, he tends to regress and function poorly.  The examiner noted that the Veteran appeared to be struggling with his suicidal thoughts, despite the fact that his life and job situation were stable, and as such, determined that his PTSD is slightly worse than the last time he presented for a VA examination.  

The Veteran was afforded another VA psychiatric examination in June 2012.  During this evaluation, the Veteran provided his medical and military history, as well as a description of his in-service duties.  He also described his post-service employment history, noting that he recently stopped working as a bailiff at the county courthouse due to feeling "totally fed up" with the people there.  According to the examiner, the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These symptoms include a depressed mood, chronic sleep impairment, mild memory loss, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, and assigned him a GAF score of 48.  The examiner determined that said disorder resulted in occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgment, thinking and/or mood.  The examiner also noted that while the Veteran did not appear to pose any threat of danger or injury to himself or others, it was at least as likely as not that the functional impairments attributed to his PTSD impacted his ability to perform the physical and sedentary activities of employment.  The examiner noted that based on his records and history, the Veteran started working at the suggestion of his psychiatrist due to his extreme social withdrawal.  In the past year, the Veteran and his wife reported increasing difficulties in his ability to tolerate frustration at both work and in his social life.  According to the Veteran, he sometimes missed work because he could not tolerate his dealings with his co-workers and the public in his previous job as a bailiff.  He also reportedly refused to attend significant family functions and events.  

In an August 2012 statement, the Veteran described his duties working as a courthouse security officer, noting that this job involved constant contact with the public and with courthouse personnel.  According to the Veteran, throughout the years it became increasingly difficult to deal with the general public, and he was told by his family that he was becoming increasingly withdrawn.  The Veteran stated that he was unable to develop any close relationships with his co-workers, and never socialized with any of them outside of work.  He also stated that he began dreading going to work every day, which led to difficulty sleeping and anxiety.  According to the Veteran, eventually these feelings became so overwhelming that it ultimately led to his decision to resign in October 2011.  

In December 2012, the Veteran underwent a mental health intake evaluation at the VA medical center (VAMC), at which time, he reported to feel stable on his current regimen, and expressed that he would like to switch from the private sector to the VA for continued mental health treatment.  The Veteran described his current mood as depressed, and stated that he did not have any interests or hobbies, as he preferred to stay at home.  He also reported to feel easily irritated with people, citing as an example that he would rather get up and move than speak with someone next to him in the waiting room.  His wife stated that the Veteran's demeanor and mood had improved, recalling how in the past, they would go weeks or months without speaking to one another.  The Veteran described his appetite as lousy, and stated that he had lost ten pounds in the last three to four months.  He denied significant problems with nightmares, flashbacks, or intrusive memories, but did become tearful when describing his PTSD symptoms, as well as his in-service experiences.  It was noted that while the Veteran had not attempted suicide in the past, he had seriously contemplated suicide twice. The Veteran provided his military and post-military history as well as his employment history following service, and noted that although he had tried doing some part-time work as a bailiff at a courthouse in his recent years, he eventually stopped doing that in September because he could not handle dealing with people.  Results from the Beck Depression Inventory revealed a score of 38, which according to the examiner, was severe.  Upon conducting a mental status evaluation of the Veteran, the VA physician described the Veteran's affect as blunted, restricted and constricted, and his mood depressed and tearful at times.  However, the Veteran's thought process was normal and coherent, and his thought content was negative for any abnormal or unusual thought content.  In addition, the Veteran's insight was shown to be fair, and his judgment was within normal limits, with no obvious impairment in his cognition.  Based on her discussion with, as well as her evaluation of the Veteran, the VA physician diagnosed the Veteran with having prolonged PTSD and major depressive disorder that was in partial remission.  
	
During a May 2013 VA mental health treatment visit, the VA treatment provider noted that the Veteran had a history of anger, irritability and insomnia, as well as intrusive memories of war-related trauma.  The Veteran reported to have ongoing problems around crowds, and continuing avoidant behavior.  The Veteran also reported increased irritability during the last few weeks, citing the current state of the world as the stressor.  The Veteran mentioned experiencing passive suicidal ideation several days prior regarding certain world events.  A June 2013 VA progress note reflects that the Veteran displayed a reserved and cautious behavior, and was tearful when his wife became upset.  His mood was dysphoric, and his affect, although appropriate to content, was generally flat.  He also exhibited neurovegetative signs of depression including late onset insomnia, reduced interests, and anhedonia.  

The Veteran also submitted an evaluation report issued by a certified Rehabilitation counselor and licensed psychologist, Dr. T., Ph.D., dated in May 2016.  The evaluation report was based on her detailed review of the Veteran's medical records, as well as several conversations with the Veteran.  In the letter, Dr. T. noted that the Veteran has "waves of dreams and/or nightmares" regarding his Vietnam experience which occur intermittently throughout the years.  Dr. T. wrote that according to the Veteran, his wife often tells him in the morning that he is restless or had been mumbling in his sleep.  She noted that he experiences waves of intrusive and involuntary thoughts regarding Vietnam, and the sight or sound of fireworks or helicopters, watching war movies, or news about the current war can cause him to have flashbacks and/or intrusive thoughts.  She further wrote that the Veteran reportedly avoids places, people, and events that serve as reminders of the military, and has felt emotionally numb and void of feeling since returning from the military.  It was also noted that the Veteran reported to feel alienated and separate from others, has no friends, and has difficulty trusting others.  He also reportedly lost interest in activities and things he previously enjoyed, and commented that there were blanks in his memory regarding certain aspects of his traumas.  The Veteran also reported to have frequent bouts of irritability, a hypervigilant nature, an exaggerated startle response, and outbursts of anger not always related to the issues at hand.  

According to Dr. T., the Veteran's difficulty concentrating, flashbacks/intrusive thoughts, insomnia, overwhelming feelings of sorrow, withdrawn nature, and bouts of moderate to moderately severe depression caused severe social, personal and occupational impairment.  After reviewing the Veteran's claims file in detail, Dr. T. determined that the Veteran's symptoms had been fairly consistent since the time he first filed his claim for PTSD in 2000.  According to Dr. T., the Veteran stopped working on a full-time basis in 1993, and after that, his employment had always been on a part-time basis due to his PTSD symptoms.  Dr. T determined that as of April 2000, his symptoms would have warranted a rating of 70 percent.  Dr. T. further noted that if they were to review all of the Veteran's symptoms from the beginning of his treatment until his current treatment, his symptoms had basically been the same with some waxing and waning of the symptoms, which naturally occurs in most individuals' profiles.  Dr. T. also noted that after reviewing letters from the Veteran's mother and daughter, it was apparent that the Veteran's symptoms had greatly affected their family.  Dr. T. wrote that it is not unusual for individuals with PTSD to be in denial, and not seek treatment initially.  However, even with the current medication regimen and treatment, the Veteran's symptoms remained active and florid.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected simple PTSD, he has also been diagnosed with having major depression severe with psychosis and anxiety disorder NOS.  However, service connection has not been established for either of these disorders and none of his treatment providers or examiners delineated between the symptoms attributable to the Veteran's PTSD and those attributable to his major depression and anxiety disorder NOS.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice connected disorders.

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  The Veteran symptoms throughout the duration of the appeal include avoidant behavior, diminished interest and participation in significant activities, panic attacks, outbursts of anger, feelings of suspicion, occasional paranoia, nightmares, difficulty sleeping, irritability, a hypervigilant nature, feelings of detachment towards his family, memory impairment and occasional suicidal thoughts and intent.  The Veteran's wife (who has accompanied him to most of his evaluations) has described their marriage as a difficult one, and the Veteran as a difficult person, noting that he was often uninvolved in their children's lives during their childhood and adolescent years, and would frequently go weeks at a time without speaking to any of them during his periods of withdrawal.  She also stated that she had contemplated and attempted to divorce the Veteran a number of times, but never went through with it.  Statements issued by the Veteran's family members paint a picture of someone withdrawn, angry, pensive, isolated, detached, short-tempered, agitated, depressed and at times, suicidal.  As reflected above in his medical records as well as statements issued by his wife, the Veteran reportedly put a gun to his head in 1999 but stopped before going through with it, has kept guns in their house, and has alluded to statements of hurting himself in the past.  The Veteran has also reported increased thoughts about death and dying.  

Indeed, the medical records reflect that the Veteran's PTSD symptoms have persisted throughout the years, and resulted in deficiencies in work, family relations, mood, and his thinking.  These records show that the Veteran stopped working on a full-time basis after 1993, and according to his wife, prior to this, throughout his periods of employment, he would impulsively and without notice quit or change jobs without any explanation or discussion with her, simply because he did not like the people he worked with, or the changes that were being implemented at his place of employment.  According to the Veteran's wife, the Veteran would never be able to work in his field of specialty (as an engineer), or any other job that could cause him stress.  Although the Veteran worked as a security guard for the county courthouse on an intermittent and part-time basis from 2003 to 2011, he ultimately left this job as well because the constant interaction with co-workers and the public became too difficult.  Socially, the Veteran does not have friends with whom he interacts with, or hobbies he enjoys or partakes in, and until recently, his relationship with his children had been strained and distant.  He appears to be the most comfortable when alone and isolated, and any change in his routine or new events in his life disrupt his sense of well-being.  During his June 2004 hearing, one of the Veteran's acquaintances testified on his behalf and described the Veteran as someone with a temper who did not like being around people.  His acquaintance also testified that after having observed the Veteran for a number of years, he noticed that he was always paranoid and suspicious of people, and loud noises appeared to "tear him up."  According to the Veteran's acquaintance, he was regressing and his symptoms were getting worse by the day.  The Veteran's private psychiatrist, Dr. R. has also attested to the severity of his PTSD symptoms, and his need for ongoing treatment and medication management.  Indeed, the Veteran's mood has been described as depressed, restless, and hopeless and he has reported feelings of worthlessness as well as suicidal thoughts.  Although some of the more recent records reflect some alleviation in his symptoms, these records also show any improvement has been attributed to the medication he takes, and treatment he received with Dr. R.  His symptoms resulting in these deficiencies include difficulty adapting to stressful circumstances, near continuous depression affecting his ability to function appropriately and effectively, and suicidal ideation.  All these factors, coupled with his isolative and suspicious nature, avoidant behavior, and the fact that he has been placed on increasing psychiatric medication throughout the years to help control his symptoms, does not interact with any friends or participate in hobbies or social activities in his community, relies solely on his wife as his support system, and was detached from his family and uninvolved in his children's' lives until recently, is reflective of criteria enumerated under the 70 percent evaluation for PTSD.  

However, the Board observes that an initial rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that he exhibits gross impairment in thought processes or communication or disorientation as to time or place.  The Veteran has consistently denied experiencing auditory/visual hallucinations, or delusional thought patterns, and his wife has reported a positive response in the Veteran since he started taking prescribed medication for his psychiatric symptoms.  Furthermore, the record establishes that the Veteran has maintained fairly steady relationships with family members.  He and his wife have been married for forty-five years, and although they nearly divorced several times, they did not go through with it because of their commitment to one another.  The Veteran has described his wife as his main support system.  In addition, the Veteran has a good relationship with his grandchildren, and has taken measures to repair his relationship with his children.  The Veteran's medical records have consistently shown his cognitive evaluations to be normal, and his thought process to be coherent and goal-directed.  Although his wife accompanies him to some of his evaluations, the Veteran has not reported to require assistance with his basic activities such as grooming, feeding and bathing himself.  Indeed, in the November 2009 VA addendum, the examiner noted that the Veteran was capable of performing his basic activities of daily living, to including bathing, dressing, feeding, and driving, independently.  Moreover, the majority of his treatment providers have described the Veteran's behavior as cooperative and reasonable, and his insight and judgment as adequate and intact.  He has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior, and has been described as someone who is cognitively intact, calm, logical and oriented to person, place and time.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for an initial 70 percent evaluation are met throughout the appeal period.  However, the criteria for a 100 percent schedular evaluation are not met, as the Veteran continues to maintain some social relationships.  The majority of the medical records and several GAF scores assigned reflect severe PTSD but not total occupational and social impairment.  Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met.  In essence, the preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.  


Increased Rating - Ischemic Heart Disease

The Veteran's ischemic heart disease is rated as 30 percent disabling, effective August 31, 2010, (the date that heart disease was added to the list of diseases entitled to presumptive service connection in specific circumstances) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this code, the next highest rating, a 60 percent rating, is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005 (2015).  

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Review of the claims file reflects that the Veteran underwent a myocardial perfusion study by VA in May 2007, the results of which reflected an achievement of 7 METS, as well as a normal ejection fraction of 72 percent with normal wall motion and thickening.  Following the stress portion of the examination, the Veteran denied any chest pain, but did report fatigue.  Subsequent VA treatment records reflect that the Veteran was admitted to the VAMC in June 2007, during which time he underwent a coronary artery bypass grafting (CABG) procedure times three.  The July 2007 discharge report reflects that the Veteran had a history of coronary artery disease (CAD) and carotid stenosis, and he was status post carotid endarterectomy and was admitted to the hospital for a positive stress test.  The Veteran reported to experience chest pain over the preceding year which was not precipitated by exercise.  He underwent another myocardial perfusion study in November 2010, the results of which revealed the Veteran to be stressed to 7 METS, and his LVEF was calculated at 68 percent.  The VA physician who interpreted these results observed no significant change when comparing these results to the prior myocardial perfusion study in May 2007.  Report of the July 2011 chest x-ray was negative for any evidence of pneumonia or overt pulmonary edema, but did reveal unchanged cardiomegaly, as well as evidence of prior CABG.  

The Veteran was afforded a VA examination in connection to his ischemic heart disease in February 2011.  He stated that although he was unsure as to how long this condition had existed, he attributed his syncopal attacks and fatigue to this condition.  He denied experiencing any angina but did report occasional dizziness, as well as continuous fatigue and shortness of breath.  The Veteran denied experiencing any incidents of congestive heart failure, but did report a history of heart attacks, adding that he underwent a CABG in June 2007, as well as angioplasty in November 2010.  The Veteran denied undergoing a heart valve replacement, cardiac transplant, cardiac pacemaker implant, and automatic implantable cardioverter-defibrillator (AICD).  With respect to his functional impairment, the Veteran reported that he can no longer perform any yard work or household chores that require any type of physical exertion due to his lack of endurance.  He also reported that he has to take midday naps, and has difficulty with prolonged walking.  

On physical examination, the examiner described the Veteran as well developed, well nourished, and in no acute distress with no signs of malaise present.  Physical examination of the chest and lungs was negative for any abnormalities.  The size of the heart was shown to be normal, and the quality of the heart sounds were reported as clear.  Although there were abnormal heart sounds described as "S3 gallop, +heave," the inspection of the heart was normal, and the rhythm and palpation was also shown to be normal.  Further examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The Veteran did not undergo a stress test, because he had a known history of ischemic heart disease and fatigue, but he did undergo an echocardiogram, the results of which revealed an LVEF of 66 percent.  According to the examiner, based on his evaluation of the Veteran, the Veteran's estimated METS level is greater than 7 but not greater than 10, which is consistent with someone who has the cardiac functioning to perform activities that include climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The examiner noted that this was the lowest level of activity in which the Veteran reports to have dyspnea.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with ischemic heart disease with scar.  

VA treatment records reflect that the Veteran underwent another myocardial perfusion scan in August 2011, the results of reflect that his heart rate changed from 70 to 144 bpm, achieving 92 percent of predicted maximal heart rate.  In addition, the Veteran's blood pressure changed from 154/87 to 161/85 mmHG, he was stressed to 8.1 METS, and the LVEF was calculated to be 68 percent.  Report of the December 2011 chest x-ray was negative for evidence of acute cardiopulmonary disease but did reveal signs of mild cardiomegaly.  Treatment records dated in September 2011 reflect that the Veteran underwent a left heart catheterization procedure, a coronary angiography, and a bypass graft angiography.  His heart sounds and tones were shown to be normal following these procedures.  

The Veteran was afforded another VA examination in September 2014, during which time it was noted that he had diagnoses of cardiomyopathy since 2014, and ischemic heart disease status post CABG bypass graft since 2007.  He denied experiencing any angina, shortness of breath, fatigue, dizziness or syncope attacks.  The Veteran stated that his ischemic heart disease status post CABG graft began in 2007.  The examiner noted that continuous medication, including Plavix, Zocor, aspirin and metoprolol tartrate were required to help with the Veteran's heart condition.  It was noted that the Veteran did not have congestive heart failure, any type of cardiac arrhythmia, or a heart valve condition.  It was further noted that the Veteran had not had any infectious cardiac conditions, including active valvular infection, endocarditis, pericarditis or syphilitic heart disease.  In addition, the Veteran had not ever had syphilitic aortic aneurysm or pericardial adhesions.  When asked whether the Veteran had ever undergone a surgical or non-surgical procedure for treatment of a heart condition, the examiner noted again that the Veteran underwent a CABG graft procedure at the VA Hospital in 2007, as well as a cardiac stent insertion in November 2010.  

On physical examination, the Veteran's heart rate was 84, his rhythm was regular, and his heart sounds were shown to be normal.  The auscultation of the lungs was clear, and there was no evidence of jugular-venous distension.  Further evaluation of the heart was negative for signs of congestive heart failure, and the results of the September 2014 electrocardiogram (EKG) revealed an old myocardial infarction.  In addition, report of the chest x-ray showed the heart ratio to be within normal limits.  These findings also revealed minimal aortic elongation, minimal prominence of interstitial markings, and slight apical pleural thickening.  Results of the echocardiogram reflected a left ventricular ejection fraction of 55 to 60 percent, with normal wall motion.  The Veteran did not undergo an exercise stress test but he did undergo an interview-based METS test, wherein he denied experiencing symptoms with any level of physical activity.  The examiner noted that the METS level limitation was due solely to the heart condition.  Based on his evaluation of the Veteran, the examiner found that there was no change in the VA established diagnosis of ischemic heart disease status CABG.  The examiner further noted that the Veteran's estimated METS based on cardiac status was 10.1, which supersedes interview based METS if applicable.  The examiner further opined that the Veteran's heart condition did not impact his ability to work.  

The remaining VA and private treatment records have been reviewed and fail to demonstrate heart disease with a workload of five or less METs, or LVEF of 50 percent or lower, as required for the next highest rating.  In addition, review of the competent evidence of record has been negative for any showing or report of congestive heart failure.  The only METs readings from actual exercise stress tests came from the May 2007 and November 2010 tests which revealed a METs level of seven.  The lowest estimated METs level came from these studies, as well as the February 2011 VA examination report, which reflected a METS level greater than seven but less than ten, based on the Veteran's reports and his left ventricular ejection fraction.  The Board further notes that while the Veteran has reported symptoms such as syncopal attacks, fatigue and dizziness upon exertion at the February 2011 VA examination, he denied experiencing these symptoms at the September 2014 VA examination.  Moreover, these symptoms have not been shown to be indicative of a lower METs level at any time during this period.  

Similarly, at no time has an LVEF of 50 percent or lower been found or estimated. The lowest LVEF recorded during this period was produced during the September 2014 VA examination, which revealed an LVEF of 55-60 percent.  The left ventricular ejection fractions produced from the May 2007 and November 2010 exercise stress tests were shown to be 72 percent and 68 percent, respectively.  It was noted that the November 2010 stress test was stopped due to ECG changes and not because he could no longer exercise any more.  Moreover, during the stress portion of the November 2010 test, the Veteran did not complain of any cardiac-type symptoms.  Finally, at no time has congestive heart failure ever been demonstrated.  In fact, the February 2011 and September 2014 VA examinations were both negative for any evidence of congestive heart failure, and the September 2014 VA examiner noted that Veteran's history was negative for evidence of congestive heart failure.  

The February 2011 VA examiner did identify residual scars on the Veteran's neck and chest as a result of his prior cardiac procedures.  As such, the Board has also considered whether separate ratings are available for any residual scarring.  The examiner observed one scar on the right side of the neck that was linear and measured 8 centimeters (cm) by 0.5 cm, and was not painful on examination.  The scar was described as superficial with no underlying tissue damage, and no sign of skin breakdown.  There was no evidence of inflammation, edema, or keloid formation.  In addition, the scar was neither disfiguring, nor did the Veteran experience limitation of function or motion as a result of the scar.  The examiner also identified a scar on the anterior side of the trunk on the midline area of the Veteran's chest, which he described as linear, superficial, not painful, and negative for evidence of any skin breakdown.  According to the examiner, the anterior portion of the scar measured 21 centimeters (cm) by 1 cm, and the scar was neither disfiguring, nor did the Veteran experience limitation of function or motion as a result of the scar.  At the September 2014 VA examination, when asked whether the Veteran had any scars related to treatment of his ischemic heart disease that were painful and/or unstable, the total of which was greater than 39 square centimeters, the examiner marked yes.  As such, the Veteran was afforded a separate examination in connection to his scars.  During this examination, the examiner identified one scar on the Veteran's body that was due to his CABG procedure in 2007.  According to the examiner, this scar was not painful or unstable with frequent loss of covering of skin over the scar.  The examiner further noted that the scar of the trunk was not due to burns.  The examiner noted that the scar was located on the anterior trunk, and specifically the chest, status post CABG, and he described the scar as linear, and 9 cm in length.  In addition, it was noted that the Veteran did not have any superficial or deep non-linear scars.  

A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet those criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown. So, a rating pursuant to DC 7805 is not warranted.  As such, separate compensable ratings for the Veteran's residual scar on the chest is not warranted.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7801-7805.

With respect to any scars or other disfigurement of the head, face or neck, the examiner noted that this scar was not painful, unstable, or due to burns.  It was noted that this scar was located on the right side of the neck, status post carotid endarterectomy, and it measured 7 cm in length, and 0.25 cm in width.  When describing the scar, the examiner observed no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There were also no signs of abnormal pigmentation or texture of the head, face or neck, nor was there gross distortion or asymmetry of facial features or visible or palpable tissue loss.  When asked whether any of the scars or disfigurement of the head, face, or neck result in limitation of function, the examiner marked no.  He (the examiner) further noted no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any scar or disfigurement of the head, face, or neck.  

A compensable rating under Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The Veteran's scar does not meet this criteria.  As such, a compensable rating pursuant to DC 7800 is also not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800.

The Board recognizes the Veteran's statements attesting to his symptoms.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology when providing their assessments.  Furthermore, while the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METS level or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 30 percent.  

Thus, based on the foregoing, the preponderance of evidence is against a finding that the Veteran's ischemic heart disease with scars approximated an initial schedular disability rating in excess of 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluation in excess of the ratings assigned herein is provided for certain manifestations of the service-connected PTSD and ischemic heart disease, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his PTSD is manifested by a depressed mood, anxiety, withdrawal, occasional suicidal ideation, social isolation, anger, decreased energy, impaired sleep patterns, avoidant behavior, feelings of hopelessness, and sense of detachment.  In addition, he has reported occasional shortness of breath, dizziness, fatigue and syncopal episodes upon exertion.  These symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The rating criteria are specifically based on such impairment.  Moreover, the schedule includes levels of symptomatology more severe than what the Veteran has been shown to have.  For example, the schedule provides a 100 percent rating for more severe impairment of the heart or congestive heart failure.  The schedule also provides a 100 percent rating for more severe impairment of the Veteran's mental state, such as total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, and grossly inappropriate behavior, to name a few.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.

In addition, the Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, the Veteran has service-connected disabilities of PTSD, ischemic heart disease with scar, and diabetes mellitus.  The record does not show that there is a collective effect of these disabilities that make his disability picture an unusual or exceptional one.  Therefore, the Board finds that further discussion of an extraschedular rating for PTSD and ischemic heart disease is not warranted in this case.


ORDER

An initial increased rating of 70 percent, but no higher, for service-connected PTSD is granted for the entire duration of the appeal through August 11, 2009, subject to laws and regulations governing the award of monetary benefits.  

Entitlement to a disability rating higher than 70 percent for service-connected PTSD is denied.

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  


COPD, Carotid Artery Disease, and Abdominal Aortic Aneurysm

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder. See 38 C.F.R. § 3.310.  

The Veteran contends that his COPD, abdominal aortic aneurysm, and carotid artery disease are secondary to his service-connected ischemic heart disease.  See January 2012 notice of disagreement (NOD).  Review of the Veteran's service treatment records is negative for these disorders.  However, clinical records dated in January 1964 reflect that the Veteran was seen with complaints of a sore throat.  Results of the throat culture revealed signs of possible strep throat.  A November 1965 clinical report reflects that the Veteran was seen at sick call with complaints of coughing and wheezing of four days duration.  The Veteran denied a history of asthma, and stated that his cough was productive.  After evaluating the Veteran, the treatment provider assessed the Veteran with having asthmatic bronchitis.  

With respect to his COPD, the Veteran's available VA treatment records reflect ongoing treatment for the COPD since 2007, and treatment for carotid artery disease since 2006.  He was also assessed with having an abdominal aortic aneurysm in June 2011.  The Veteran was afforded VA examinations in connection to these disorders in September 2014.  During the examination in connection to his claimed COPD, the examiner noted that the Veteran had been diagnosed with having, and received ongoing treatment for, COPD since 2004.  It was noted that the Veteran's current symptoms included shortness of breath and a dry cough.  However, based on his discussion with, as well as his evaluation of the Veteran, which included performing a chest x-ray and having him undergo pulmonary functions tests, the examiner determined that the Veteran did not have a current respiratory disability.  Report of the chest x-ray included post sternotomy changes, minimal aortic elongation, minimal prominence of interstitial markings, and slight apical pleural thickening.  According to the examiner, these findings were significant but unto themselves did not constitute a diagnosis.  The examiner further concluded that for the Veteran's claimed COPD/emphysema, there is no diagnosis because there is no pathology to render a diagnosis.  In a subsequent medical opinion, the examiner opined that for any COPD diagnosed throughout the appeal, this disorder is less likely than not proximately due to, or the result of, the Veteran's service-connected condition.  In the rationale section, the examiner explained that it was medically impossible to establish a cause and effect relationship between ischemic heart disease and COPD, even though it is understood that the underlying etiology of both can be the same or similar.  

With respect to the Veteran's claimed carotid artery disease and abdominal aortic aneurysm, the Veteran was also afforded a VA examination in connection to these disorders in September 2014.  During this evaluation, the examiner noted that the date of onset of symptoms pertaining to these disorders began in 2003, and these symptoms began over time.  After evaluating the Veteran, and reviewing his claims file and diagnostic test findings, which included a carotid doppler impression that reflected a diagnosis of bilateral carotid artery stenosis, the examiner diagnosed the Veteran with having carotid artery disease and abdominal aortic aneurysm.  In the adjoining medical opinion, the examiner determined that the Veteran's carotid artery disease and abdominal aortic aneurysm were less likely than not proximately due to, or the result of, the Veteran's service-connected ischemic heart disease.  In reaching this assessment, the examiner explained that it was medically impossible to establish a cause and effect relationship between the Veteran's ischemic heart disease and his claimed carotid artery disease and abdominal aortic aneurysm, even though it is understood that the underlying etiology of both can be the same or similar.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that although the VA examiner provided an opinion as to whether the Veteran's claimed COPD, abdominal aortic aneurysm, and carotid artery disease were not proximately due to, or the result of, his service-connected ischemic heart disease., he did not address the question of whether these currently diagnosed disorders were aggravated as a result of his service-connected ischemic heart disease.  Also, in light of the service treatment records reflecting the Veteran's complaints of, and treatment for, respiratory problems in service, an opinion should have been provided as to whether the Veteran's COPD was incurred in, or related to, the Veteran's military service.  

Finally, the Board finds the examiner's ultimate conclusion (that it was medically impossible to establish a cause and effect relationship between the Veteran's ischemic heart disease and his claimed COPD, carotid artery disease and abdominal aortic aneurysm) is a conclusion and not an explanation, i.e., rationale to support the conclusion that the conditions were not caused by the service-connected ischemic heart disease.  The examiner did not explain why it medically impossible to establish a cause and effect relationship. 

In this case, the Board does not find the September 2014 examination reports in conjunction with the VA medical opinions to be adequate.  As such, another remand is necessary for clarifying medical opinions regarding the etiology of these disorders.  38 C.F.R. § 3.159 (c)(4)(i).


TDIU for the period prior to October 15, 2011

In the August 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective October 15, 2011.  In the August 2016 Appellant's Informal Brief, the Veteran's attorney raised the issue of entitlement to a TDIU for the period prior to October 15, 2011, on an extraschedular basis.  He waived any due process right to the issuance of a SOC and asked that the Board proceed to adjudicate his claim for an effective date earlier than October 25, 2011 for the grant of a TDIU.  The Veteran is currently service-connected for PTSD, which was originally evaluated as 70 percent disabling, effective August 12, 2009.  See June 2010 rating decision.  However, as decided in the claim herein, the Board determined that the Veteran's PTSD claim should have been evaluated as 70 percent disabling, effective April 26, 2000, the date of his original claim for service connection for PTSD.  The Veteran is also currently service-connected for ischemic heart disease with scar, which is evaluated as 30 percent disabling, and diabetes mellitus, type II, which is evaluated as 20 percent disabling.  The combined evaluation for his service-connected disabilities is 80 percent, effective August 12, 2009.  Since the Board has evaluated the Veteran's service-connected PTSD as 70 percent disabling effective from April 26, 2000, then for the period prior to October 15, 2011, and specifically, prior to August 12, 2009, the combined evaluation for the PTSD was 70 percent.  Thus, for the period prior to October 15, 2011, the pertinent schedular criteria based on rating percentages have been met.  38 C.F.R. § 4.16 (a).

The Board finds that the TDIU issue originally arises from the April 26, 2000 claim that led to the award of service connection for PTSD; there has been no contention suggesting that any earlier pending unresolved claim gave rise to this matter.  Thus, the period on appeal begins no earlier than the April 26, 2000 effective date for the grant of service connection for the Veteran's PTSD.  

However, for the appellant to prevail on the Veteran's claim for TDIU for the period prior to October 15, 2011, the record must reflect that he was precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

In his August 2012 Application for Increased Compensation based on Unemployability, the Veteran indicated that he last worked as a security officer on a part-time basis (15 hours a week) at the Clayton County Board of Commissions.  According to the Veteran he worked here from July 2003 to October 2011, and he became too disabled to work in September 2011.  The Veteran attributed his inability to secure or follow any substantially gainful occupation to his PTSD and ischemic heart disease.  He stated that these disabilities affected full-time employment in 1998, and he last worked on a full-time basis in 1998.  With regard to his job as a security officer, the Veteran stated that he earned, at most, $645 per month, and his total earned income for the past twelve months had been $1,290.  According to the Veteran, he left his last job/place of employment as a result of his disabilities, and he had not tried to obtain employment since becoming too disabled to work.  The Veteran's educational history reflects that he completed four years of high school, and one year of vocational training in drafting.  The veteran stated that he had worked as a draftsman before working as a security officer.  

In the November 2000 VA examination report, the examiner determined that the Veteran met the DSM-IV criteria for PTSD, and that he should continue to receive closely monitored psychiatric treatment for his symptoms of PTSD, and to stay gainfully employed

The record reflects that the Veteran began seeking psychiatric treatment and care with Dr. R. sometime in 1999, and these records reflect the severity of the Veteran's PTSD symptoms, to include signs and symptoms of irritability, outburst of anger, difficulty concentrating, depressed mood, and hypervigilant nature.  In an April 2003 treatment letter, Dr. R. noted that the Veteran continued to come to her office for PTSD treatment, and had been compliant with his medications.  She further determined that the Veteran was not employable and required ongoing treatment.  

During his June 2004 hearing, the Veteran's wife testified that the Veteran was only employed on a part-time basis at the insistence of Dr. R., who encouraged the Veteran to be out of the house and interacting with people as much as he could, even if it meant he had to volunteer somewhere.  She testified that his part-time job involved no stress, and made him get out of bed, and deal with people in a non-stressful situation.  See Hearing Transcript, p. 6.  

In her June 2004 statement, the Veteran's wife described her marriage to the Veteran, and recounted the number of times the Veteran would suddenly, and without warning, quit his jobs, which forced her to return to work, even during periods when she was pregnant.  She stated that throughout the years, the Veteran continued to change jobs several times without ever providing her with an explanation.  According to the Veteran's wife, the Veteran's occupational duties as an engineer and the deadlines associated with this job became more than he could handle, and he often dealt with the excessive stress by quitting.  She recalled his pattern of quitting and changing jobs followed by periods of withdrawal which continued for several years.  She stated that after developing heart problems, he had to quit his job working as a truck driver, which brought on another period of depression, which caused him to withdraw again.  At the suggestion of Dr. R., he took on a position as a security officer at the Clayton County courthouse, and currently works 5 hours a day, every other week.  According to the Veteran's wife, his PTSD and subsequent health problems took away his ability to work on a full-time basis, and in a capacity that enables him to support himself and his family.  She further stated that there was no way the Veteran could ever return to work as an engineer, or work in any other job that could cause him to experience increasing stress.  

In an October 2004 letter, Dr. R. wrote that the Veteran suffered from severe PTSD and had not been able to hold any meaningful employment for a long time as a result of his PTSD.  She (Dr. R.) also attributed the Veteran's heart problems to his PTSD, and stated that his present life situations, along with the effects of his PTSD, make day-to-day living a difficult challenge for the Veteran.  

At the November 2004 VA examination, after interviewing the Veteran, and conducting a mental evaluation of him, the VA examiner determined that the Veteran had clinically significant distress in social, occupation, or other important areas of functioning.  She (the examiner) determined that the Veteran was presently working on a part-time basis without any problems, and was able to attend yearly family reunions on his wife's side.  The examiner noted that review of the Veteran's psychiatrist's notes from the past year did not indicate any distressing and incapacitating symptoms.  The examiner further determined that the Veteran's medications and treatment from Dr. R. we're helping him now, except for his continued feelings of depression.  According to the examiner, the Veteran did not complain of experiencing major problems at his present part-time job, and his PTSD does not render him unemployable.  

In a July 2009 letter, Dr. R. wrote that the Veteran had been coming to him for treatment of his PTSD on a regular basis, and was undergoing therapy and medication.  Dr. R. wrote that the Veteran continued to have problems dealing with severe stressors any time he was exposed to incidents, such as PTSD, and he needed ongoing treatment.  

At the August 2009 VA examination, the examiner noted that the Veteran finished high school and then technical school, and following his military service, he worked for a contractor as a designer wherein he drew construction plans for over 25 years.  The examiner noted that he decided to seek psychiatric treatment with Dr. R. at the urging of a fellow veteran, and he has continued seeking treatment with her for the past ten years.  With respect to his current occupation, the examiner noted that the Veteran was not experiencing any disruptions at his current work.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner described the Veteran's worsening psychiatric symptoms and how they affected his day-to-day life.  However, he (the examiner) noted that the Veteran was experiencing suicidal thoughts, and had been struggling with these thoughts, despite the fact that his life and job situation were stable.  In a November 2009 addendum, the examiner noted that the Veteran was presently working at a job where he maintained minimal interactions with people, and although he disliked his job, he liked to work at his employment given that they needed money.  It was noted that the Veteran struggled to keep up with the work, and sometimes took breaks to cope with the stress.  In a subsequent addendum, also dated in November 2009, the examiner noted that the Veteran worked part-time, and had not lost any time from work as a result of his psychiatric symptoms.  

An October 2010 VA primary care note reflects that the Veteran was seen with complaints that of nausea and feeling diaphoretic.  It was noted that he passed out at his desk for a few second while at work, and when he awoke, his co-worker was standing over him calling for help.  He was thereafter taken to the emergency department at the hospital where he was evaluated with labs and an EKG, and sent home.  He had been diagnosed with a vasovagal syncope.  

At the February 2011 VA examination in connection to the Veteran's ischemic heart disease, the Veteran reported that could no longer do any yard work or household chores that required any type of physical exertion due to no endurance, having to take mid-day naps, and difficulty with prolonged walking.  The examiner diagnosed the Veteran with ischemic heart disease with scar, and determined that his usual occupation was not affected by this condition.  The examiner further determined that as a result of his ischemic heart disease, the Veteran would be unable to exercise vigorously.  

In an August 2012 statement, the Veteran addressed the difficulties he faced working as a security officer at the courthouse.  He stated that over time it became progressively difficult for him to deal with the general public, and he found himself becoming increasingly agitated at the lack of common sense and courtesy displayed by the general public.  He stated that his family informed him that he was becoming more withdrawn, and he started to feel very isolated and unable to develop any close relationships with his co-workers.  This has led him to have difficulty sleeping and symptoms of anxiety, and ultimately led to his decision to resign.  

In the May 2016 report issued by Dr. T., she reviewed the Veteran's claims file and noted that he had been receiving retirement benefits from the Social Security Administration (SSA) based on his age.  Upon interviewing the Veteran regarding his educational and occupational history, she noted that the Veteran had worked on a part-time basis as security guard at the Clayton County courthouse from 2001 to 2011.  According to Dr. T., the Veteran would only work four to five hours a day for one week, take a week off, and then return to work the third week, again working only four to five hours a day.  She noted that he earned approximately $6,000/year on this job.  Following his separation from service, he worked as a draftsman from 1970 until approximately 1990, at which point he was fired for having "a bad attitude."  Dr. T. noted that the Veteran went on to work for a sheet metal company from 1990 to 1993, and he quit that job for the same reason he had been fired from the last one - for having a bad attitude.  According to Dr. T., after 1993, the Veteran never worked on a full-time basis again, and the remainder of his work experiences ranged from sedentary to light, semi-skilled, and skilled jobs.   

After providing a recitation of the Veteran's psychiatric history, and reviewing his current symptoms, Dr. T. determined that the Veteran's psychiatric symptoms, to include difficulty concentrating, flashbacks/intrusive thoughts, insomnia, overwhelming feelings of sorrow, and bouts of moderate to moderately severe depression, cause severe social, personal and occupational impairment.  She further determined that the Veteran's employment had always been on a part-time basis due to his PTSD symptoms, and he had not been able to maintain or sustain substantial, gainful work activity since 1993.  According to Dr. T., in her professional opinion, the Veteran's service-connected PTSD had prevented him from securing and maintaining substantial and gainful employment from April 2000 through the present.  

The Board finds that, although the Veteran's service-connected PTSD and ischemic heart disease have affected his employability, and both Dr. R. and Dr. T. determined that his service-connected disabilities rendered him unemployable (Dr. T. specifically finding him unemployable since he filed his claim in April 2000), the evidence is unclear as to whether the Veteran's disabilities precluded substantially gainful employment since April 2000.  Although the Veteran noted in his application that he earned a total of $1,290 in the past 12 month period, in the response to the Request for employment information, the Veteran's former supervisor at the courthouse wrote that the Veteran earned $10,186.03 in gross earnings during the twelve month period preceding the last date of his employment.  There is a significant disparity between how much the Veteran reported to earn versus the amount his supervisor claims he earned the last year of his employment.  

The record is also unclear as to what the Veteran's schedule was at his place of employment.  During the June 2004 hearing, the Veteran's wife testified that he worked from morning till noon five days a week, every other week, which amounts to nearly twenty-five hours a week.  In his August 2012 application for a TDIU, the Veteran indicated that he worked about fifteen hours a week, and in the response to the request for information, the Veteran's supervisor indicated that the Veteran worked six hours a day, and 30 hours a week.  Finally, in the May 2016 report, the Veteran reported to Dr. T., that he worked four to five hours a day every other week, and earned approximately $6,000 a year in gross earnings, which is a significant difference from the amount provided by the Veteran's supervisor.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for a family unit.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  

The record reflects that the Veteran's children are grown up, and he has predominantly lived with just his wife since 2003, although he may or may not have also lived with his son for some time in 2003.  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for a household of two people 65 or older was $13,609 in 2011 and $13,194 in 2010.  The poverty threshold for a household of two people under 65 was $14,439 in 2009, $14,417 in 2008, $13,954 in 2007, $13,569 in 2006, $13,145 in 2005, $12,714 in 2004, and $12,384 in 2003.  As such, if the Veteran earned, at most, the salary referenced by his supervisor, his earned annual income would not have exceeded the poverty threshold for a family of two from 2003 to 2011.  However, the record is unclear as to the Veteran's employment history was from 2000 to 2003.  Although Dr. T. noted that the Veteran's employment at the Clayton county courthouse extended from 2001 to 2011, in both his August 2012 application for TDIU benefits, and the response provided by his supervisor, it is noted that the Veteran worked at the courthouse from 2003 to 2011.  The Veteran's wife indicated that prior to his current employment, the Veteran had a string of jobs he either quit or was let go from.  However, there is no information or documentation regarding the types of jobs he held during this time frame, nor is there any information as to what his income was during this period.  

In light of the disparate information regarding the Veteran's wage earnings, and given that there is very little information pertaining to the Veteran's employment history prior to 2003, the Board finds that the Veteran's claim for a TDIU for the period prior to October 15, 2011 should be remanded for additional evidentiary development.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed COPD, carotid artery disease, and abdominal aortic aneurysm.  This shall specifically include any updated treatment records from any VA facility, to include the Atlanta VAMC.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Provide the Veteran with the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct him to complete this form with regard to his employment for the period from 2000 to 2003.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder any records from the Veteran's previous employer(s), to include records from the Human Resources Department, which verify and provide the exact date for when the Veteran stopped working and the circumstances surrounding his termination or his voluntary decision to leave.  In addition, request that the Veteran submit evidence which details his wage earnings during this appeal, to include, if possible, copies of his SSA statement of wage earnings from 2000 to 2011.  Associate such documents with the claims file.  Any negative responses should be properly annotated into the record.  

3.  Once these records have been obtained and associated with the claims file, refer the claims folder, to include all records on VBMS and Virtual VA to the same VA examiner who conducted the September 2014 respiratory examination, or another VA physician if that examiner is unavailable.  

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any COPD diagnosed during the evaluation, or throughout the appeal which has since resolved, had its clinical onset in service or is/are otherwise related to the Veteran's military service, to include his in-service treatment for respiratory problems.  The examiner should specifically take into consideration the clinical records dated in January 1964 and November 1965 when providing his or her opinion.  The examiner should also comment as to whether any other factors during the Veteran's service contributed, or led, to the development of his COPD.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing respiratory problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

If the examiner concludes that the Veteran's COPD is not directly related to his military service, then he or she should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was caused or aggravated (permanently or chronically worsened beyond normal progression) by his service-connected ischemic heart disease.  If the examiner finds that the ischemic heart disease has not caused the COPD, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the COPD has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why.

If the examiner finds that the Veteran's COPD is not related to his service, or secondary to his service-connected ischemic heart disease, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Then, refer the claims folder, to include all records on VBMS and Virtual VA to the same VA examiner(s) who conducted the September 2014 artery and vein conditions examination, or another VA physician if that examiner is unavailable.  

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any carotid artery disease and abdominal aortic aneurysm diagnosed during the evaluation and during the appeal, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service.  The examiner should also comment as to whether any other factors during the Veteran's service contributed, or led, to the development of the Veteran's carotid artery disease as well as his abdominal aortic aneurysm.  

If the examiner concludes that the Veteran's carotid artery disease is not directly related to his military service, then he or she must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carotid artery disease was caused or aggravated (permanently or chronically worsened beyond normal progression) by his service-connected ischemic heart disease.  If the examiner finds that the ischemic heart disease has not caused the carotid artery disease, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the carotid artery disease has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.

If the examiner concludes that the Veteran's abdominal aortic aneurysm is not directly related to his military service, then he or she should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's abdominal aortic aneurysm was caused or aggravated (permanently or chronically worsened beyond normal progression) by his service-connected ischemic heart disease.  If the examiner finds that the ischemic heart disease has not caused the abdominal aortic aneurysm, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the abdominal aortic aneurysm has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.

If the examiner finds that the Veteran's COPD, and/or carotid artery disease, and/or his abdominal aortic aneurysm is/are not related to his service, or secondary to his service-connected ischemic heart disease, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims that are the subject of this remand must be readjudicated.  If any benefit sought on appeal remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


